Citation Nr: 1017247	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  05-05 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a separate rating for instability of the 
right knee. 

2.  Entitlement to a rating in excess of 10 percent for 
patellofemoral syndrome (PFS) of the right knee.
 
3.  Entitlement to an effective date prior to September 15, 
2005 for a 20 percent rating for cervical disk disease.

4.  Entitlement to a rating in excess of 20 percent for 
cervical disk disease, from September 15, 2005.

5.  Entitlement to an initial rating in excess of 20 percent 
for a low back condition.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 
1995.

These matters came to the Board of Veterans' Appeals (Board) 
initially on appeal of rating decisions issued by the RO.  In 
an August 2003 rating decision issued in September 2003, the 
RO, in pertinent part, denied entitlement to a compensable 
rating for PFS of the right knee.  The Veteran perfected an 
appeal of this issue.  In a March 2004 rating decision, the 
RO granted service connection for a neck condition and 
assigned an initial 10 percent rating, effective July 8, 
2003.  The Veteran perfected an appeal to the effective date 
assigned for service connection.  In a December 2004 rating 
decision, the RO granted service connection for a low back 
condition and assigned an initial 10 percent rating, 
effective March 11, 2004.  The Veteran perfected appeals to 
the effective date of service connection and the initial 
rating assigned.  In a March 2006 rating decision, the RO 
assigned an initial 20 percent rating for a low back 
condition, retroactively effective to March 11, 2004.  


Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for his 
low back condition, the Board has characterized the fourth 
issue on appeal in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

In March and October 2005, the Veteran testified during 
hearings before RO personnel; copies of the hearing 
transcripts are associated with the record.  

In an October 2006 rating decision issued in November 2006, 
the RO, in pertinent part, recharacterized the Veteran's neck 
condition as cervical disk disease and assigned a 20 percent 
rating, effective September 15, 2005.

The Veteran also testified during a videoconference hearing 
before one of the undersigned Veterans Law Judges at the RO, 
in August 2007; a copy of the hearing transcript is in the 
record. 

In a November 2007 decision, the Board denied entitlement to 
earlier effective dates for the grant of service connection 
for cervical disk disease (formerly a neck condition) and for 
a low back condition.  Therefore, these issues are no longer 
before the Board.  The Board also remanded issues 1 through 4 
for additional notice and development.

In a November 2009 rating decision, the RO awarded service 
connection for radiculopathy of the left and right upper 
extremities and assigned separate initial 10 percent and 
noncompensable disability ratings, respectively, effective 
August 8, 2007.  The RO also denied entitlement to a TDIU.  
In January 2010, the Veteran filed a notice of disagreement 
(NOD) with regard to the denial of a TDIU but not to the 
grant of service connection for radiculopathy of the upper 
extremities.  Thus, higher ratings for radiculopathy of the 
upper extremities are not in appellate status.

In January 2010, the Veteran testified during a 
videoconference hearing before another of the undersigned 
Veterans Law Judges at the RO; a copy of the hearing 
transcript is in the record.  The Veteran also submitted a 
waiver of RO consideration of VA treatment records submitted 
after the March 2009 supplemental statement of the case 
(SSOC).  38 C.F.R. § 20.1304(c) (2009).

The issue of entitlement to a TDIU is being remanded and is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  During the pendency of this appeal, the Veteran's right 
knee has been manifested by x-ray evidence of arthritis and 
mild instability.

2.  During the pendency of this appeal, the Veteran's right 
knee disability has been manifested by subjective complaints 
of pain and forward flexion of no less than 90 degrees and 
extension of no less than 0 degrees.

3.  It was not factually ascertainable that an increase in 
the Veteran's cervical spine disability to the 20 percent 
level occurred prior to September 15, 2005, the date of 
receipt of the Veteran's claim for an increased rating.

4.  During the pendency of this appeal, the Veteran's 
cervical spine disability has been manifested by degenerative 
disc and joint disease and subjective complaints of pain with 
cervical spine range of motion of no less than 13 degrees of 
extension and no less than 23 degrees of flexion and combined 
range of motion of the cervical spine of less than 170 
degrees; although diagnosed with degenerative disc disease, 
his intervertebral disc syndrome (IVDS) has not required bed 
rest prescribed by a doctor; and it has not been manifested 
by ankylosis of the cervical spine or of the entire spine.

5.  Since the grant of service connection, the Veteran's low 
back disability has been manifested by degenerative disc and 
joint disease, subjective complaints of pain, stiffness and 
aching, thoracolumbar range of motion of no less than forward 
flexion to 35 degrees, extension to 15 degrees, right 
rotation to 16 degrees; left rotation to 15 degrees, right an 
left lateral flexion to 14 degrees, and combined range of 
motion of no more than 170 degrees; although diagnosed with 
degenerative disc disease, his IVDS has not required bed rest 
prescribed by a doctor; and it has not been manifested by 
ankylosis of the thoracolumbar spine or of the entire spine.



CONCLUSIONS OF LAW

1.  The criteria for a separate rating for instability of the 
right knee have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2009); 
VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (Aug. 14, 
1998).
 
2.  The criteria for a rating in excess of 10 percent for PFS 
of the right knee have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2009).

3.  The criteria for an effective date prior to September 15, 
2005 for a 20 percent rating for cervical disk disease have 
not been met.  38 U.S.C.A. §§ 1155, 5110(a), (b) (West 2002); 
38 C.F.R. §§ 3.102, 3.400, 4.1-4.10, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5003, 5237, 5242, 5243 (2009)

4.  From September 15, 2005, the criteria for a rating in 
excess of 20 percent for cervical disk disease have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5003, 5237, 5242, 5243 (2009).

5.  The criteria for an initial rating in excess of 20 
percent for a low back condition have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-
4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 
5237, 5242, 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties of Notice and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The United States Court of Appeals for Veterans Claims 
(Court) also had held that at a minimum, adequate VCAA notice 
in an increased rating claim required that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake (Vazquez-Flores I), 22 
Vet. App. 37 (2008) vacated in part by Vazquez-Flores v. 
Shinseki (Vazquez-Flores II), 580 F.3d 1270 (Fed. Cir. 2009).  
In the latter case, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) overturned the 
requirement that VA provide notice that the claim could be 
substantiated by evidence of a disability's impact on daily 
life and that VA provide notice with regard to potential 
diagnostic code criteria (element 2). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, VA's notice requirements may, nonetheless, be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case (SOC) or an 
SSOC, is sufficient to cure a timing defect). 

Collectively, in pre-rating letters dated in July 2003, 
September 2004, and July 2006, and post-rating letters dated 
in June 2008 and October 2008, the RO provided notice to the 
Veteran regarding what information and evidence was needed to 
substantiate his claims for service connection for a low back 
condition, for increased ratings and for an earlier effective 
date, as well as what information and evidence must be 
submitted by the Veteran, and what information and evidence 
would be obtained by VA, consistent with the statutory and 
regulatory requirements and the holdings in Dingess and 
Vazquez-Flores I and II.  Further, in the SOCs issued in 
September 2004, August 2005, February 2008 and the SSOCs 
issued in August 2005, March 2006, September 2006 and March 
2009, the VA set forth the criteria for higher ratings for 
knee and spinal disabilities and readjudicated the claims, 
which is sufficient under Dingess and Vazquez-Flores I and 
II.  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the Veteran 
or to have any effect on the issues on appeal decided herein.  
Any such error is deemed harmless and does not preclude 
appellate consideration of these issues.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (holding that a party 
alleging defective notice has the burden of showing how the 
defective notice was harmful).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
claims.  The Veteran's service treatment records, private and 
VA treatment records, and healthcare provider statements have 
been associated with the record.  Additionally, he has been 
afforded several VA examinations.  The Board finds these 
examinations, along with the private and VA treatment 
records, are adequate for rating purposes; this is especially 
so here where the Veteran is not shown to have ankylosis of 
the right knee or spine, cord involvement or abnormal 
mobility requiring a neck brace or a fracture of the spine.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Also of 
record and considered in connection with the appeal are 
various written statements provided by the Veteran and his 
representative, on his behalf, and copies of hearing 
transcripts.  Given the foregoing, the Board finds that the 
VA has substantially complied with the Board's previous 
remand with regard to the claims on appeal decided herein.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

II. Background

December 1995 VA x-rays of the right knee were negative.

At a February 1996 VA spine examination, the Veteran reported 
that, while in service, he had some pain in his lower back, 
x-rays were taken, and he was given some muscle relaxants.  
He complained of occasional aching in his back, especially 
with bending.  On examination, he stood straight.  There was 
no loss of motion, apparent pain on motion, or spine or 
paravertebral tenderness.  There was no abnormal curvature.  
Straight-leg raising was negative, bilaterally.  X-rays of 
the lumbar spine were within normal limits and no acute bony 
abnormality was seen.

A February 1996 VA joints examination revealed no gross 
visible swelling, mal-alignment or loss of motion of the 
right knee.  There was slight tenderness over the joint line, 
bilaterally.  No instability or crepitation was found.  The 
patella tracked normally.

An arthrogram of the right knee, performed later in February 
1996, revealed mild roughening or perhaps a very small 
incomplete tear involving the peripheral inferior aspect of 
the anterior third of the medial meniscus.

In a March 1996 letter, L. J. L., D.O., reported that the 
Veteran had complained of chronic neck pain for the last ten 
years, consisting of muscle tension in the neck with the pain 
radiating into the right shoulder.  He also complained of 
numbness in his hands and arms, worse in the left hand.  The 
Veteran denied any weakness of the upper extremities.  On 
examination, there was full ROM of the cervical spine but the 
Veteran complained of pain when he fully extended his neck.  
There was no muscle spasm or tenderness in the cervical 
paravertebral muscles or the trapezius muscles.  Motor 
examination revealed normal muscle tone and 5/5 strength.  
Sensory examination was normal, except for decreased light 
touch and pinprick sensation in all of the fingertips.  
Reflexes were all 2/4 except for1/4 at the biceps and 
brachioradialis reflexes, bilaterally.  The Veteran had a 
normal tandem gait and was able to walk on heels and toes.  
The impression was chronic neck pain that might be due to 
chronic cervical strain or cervical degenerative joint 
disease (DJD).  The possibility of a cervical herniated disc 
with a radiculopathy or a mild myelopathy causing the 
radiation of pain in to the right shoulder and the numbness 
in the fingertips needed to be ruled out.  April 1996 
electromyography (EMG) and nerve conduction velocity studies 
(NCV) were within normal limits or revealed no significant 
abnormality.

In a May 1996 rating decision, the RO granted service 
connection for PFS of the right knee and assigned an initial 
noncompensable disability rating, effective August 1, 1995.  
This decision was based on service treatment records showing 
complaints of right knee pain in training, beginning in boot 
camp and continuing intermittently throughout service.  The 
Veteran injured his right knee in August 1985; and, in August 
1994, he was treated for locking of the right knee and 
painful motion.  The RO also denied service connection for 
low back pain as not well grounded, noting that, while the 
Veteran complained of low back pain in service, no chronic 
low back condition was noted in service or on VA examination.  
X-rays of the lumbar spine showed no abnormality and there 
was no objective evidence of pain on motion.

June 1996 VA x-rays of the right knee showed bone 
mineralization and alignment were normal.  There was no 
evidence of joint effusion or fracture.  A July 1996 VA 
medical record shows complaints of, and treatment for, neck 
pain for many years.  On examination, the neck was tender and 
stiff.  The impression was probable mild arthritis.  

During a September 1996 VA spine examination, the Veteran 
denied a history of any specific injury but reported just a 
gradual onset of pain in the lower back.  He complained of 
pain and stiffness in the lower back, especially with sitting 
and driving.  On examination, he stood straight without any 
gross abnormal curvature.  There was no muscle spasm, 
apparent pain on motion, or spine or paravertebral 
tenderness.  ROM was normal without pain.  September 1996 VA 
x-rays of the lumbar spine revealed no evident change since 
the February 1996 study. 

At a September 1996 VA neck examination, the Veteran denied a 
history of any specific injury or of past treatment.  He 
complained of pain and stiffness in his neck with some 
radiation into his right shoulder and upper arm.  He also 
noticed tingling in all his fingers.  On examination, there 
was no loss of motion, apparent discomfort on motion, muscle 
spasm, pain or tenderness.  There was no abnormal curvature.  
No loss of motion in the upper extremities was noted.  There 
was no loss of power or obvious muscle atrophy.  The only 
sensory abnormality was hypesthesia over the distal phalanges 
of the fingers of the left hand and in the medial innervation 
of the right hand.  VA x-rays of the cervical spine revealed 
very minimal compression suggested, involving inferior 
endplates of C6, possibly degenerative or post-traumatic.  
There was mild disk space narrowing surrounding this 
vertebra.  No other abnormality was suggested.

Later, in September 1996, after the issuance of an SOC, the 
Veteran withdrew his NOD with regard to the denial of service 
connection for low back pain.  

May 1997 VA x-rays of the cervical spine revealed stable 
appearance of the cervical spine, spondylosis and 
straightening.  During a September 1997 VA orthopedic visit, 
the Veteran complained of intermittent right knee pain on the 
medial aspect of the knee and posterior to his knee.  The VA 
physician gave a history that the Veteran had undergone 
arthroscopic surgery on the right knee in early 1996, at 
which time he was diagnosed with minimal medial meniscus tear 
that was not removed.  He was discharged in a neoprene sleeve 
and told to follow-up in orthopedics as needed.  In June 
1997, while playing basketball, the Veteran experienced a 
right knee strain and felt a pop in his knee, as well as the 
posterior aspect of his knee.  This effusion resolved over an 
approximately two-week period.  The Veteran had treated 
himself with conservative therapy-nonsteroidal anti-
inflammatories, ice and rest.  He denied effusion, clicking, 
popping, or giving way.  On examination, there was no 
effusion, ecchymosis, laxity or meniscus tenderness.  There 
was minimal tenderness on the medial inferior aspect of the 
medial collateral ligament but no bony tenderness about the 
knee or the patella.  There was full extension and flexion of 
the right knee with no restricted motion.  Assessment was 
history of minimal medial meniscus strain/tear on the right 
knee and status post right knee strain.  In November 1997, 
following a car accident the previous day, x-rays of the 
cervical spine were unchanged since May 1997 and showed 
degenerative cervical spondylosis in the lower cervical 
spine, but no acute fracture or subluxation.  

An April 1998 VA general note reflects that the Veteran had a 
history of cervical spondylosis for which he took 
methocarbamol and Naprosyn.  On examination, the neck showed 
no jugular venous distention, bruit or lymphadenopathy.  
There was no edema noted of the extremities.  The assessment 
included asymptomatic cervical spondylosis.  The assessment 
was the same at an August 1999 VA follow-up.  In March 2000, 
the Veteran's cervical spondylosis was noted to be stable.  
On examination in June 2001, findings for the neck and 
extremities were similar to those in April 1998.  On February 
26, 2002, the Veteran was hit on the left side of his head 
and left shoulder by a ladder but did not lose consciousness.  
He complained of some residual left trapezius, shoulder and 
neck pain, with some radiation into his left triceps, but no 
paresthesias.  On examination at the VA emergency room (ER), 
sensation to light touch and cervical ROM was intact.  The 
Veteran was able to touch his chin to his chest and to each 
shoulder.  There was no pain on palpation of the shoulder or 
neck; however, some left trapezius trigger points were noted.  
The assessment was left neck and shoulder contusion.  When 
seen in July 2002, examination findings for the neck and 
extremities were similar to those in June 2001 and April 
1998.  The assessment included leg and back pain, had been 
using Naproxen with some relief.  

On July 8, 2003, the RO received the Veteran's claim for 
entitlement to an increased rating for his right knee 
disability and for service connection for a neck condition.

At an August 2003 VA joints examination, the Veteran reported 
that, since his last VA examination for his right knee, he 
has been having increased frequency and degree of pain.  He 
gave a history of being hit in the back of the neck by 
another individual and going to the ER, during service in 
December 1989.  The Veteran did not remember if x-rays were 
taken but he was given pain medication and returned to full 
duty.  He again experienced cervical trauma in December 1990, 
when he was pushed off the sidewalk, fell backwards, and hit 
the back of his neck.  The Veteran stated that he went to the 
ER and had x-rays taken and was given pain medication and 
returned to full duty.  He reported multiple subsequent 
visits for medical follow-up for his cervical spine pain.  
The Veteran stated that, after sleeping through the night, he 
woke up with pain at a level of 4 or 5; while stress 
exacerbated the pain in his neck to a level of 7 or 8.  
Looking down, reading a book, and then lifting his head 
increased the pain to a level of 6 to 8; reclining with his 
head slightly elevated increased the pain to a level of 3 or 
4.  The Veteran was unable to take Naproxen due to GI upset.  
He denied flare-ups, adding that it was a constant problem.  
He reported tenderness in the neck area and weakness in his 
arms.  The Veteran complained of stiffness in the neck all 
the time.  His neck had locked up on him 4 or 5 times in the 
past year, lasting for a couple of days.  Pain radiated into 
both shoulders and down the back of the arms to the mid-upper 
arm area.  He reported numbness and tingling in the fifth 
fingers of both hands.  He had not been hospitalized for his 
neck pain.  The Veteran complained that the neck pain made it 
difficult for him to read or look down at a computer 
keyboard, adding that it agitated and depressed him a little 
bit.  He had to be careful all the time of how he moved.  The 
Veteran also experienced spasms in the shoulder muscles but 
had not experienced back spasms in the past six months.  He 
avoided moving his head in the direction that would 
precipitate back spasms.

On examination, the ROM of the cervical spine was: forward 
flexion to 70 degrees with a pain level of 3; extension to 45 
degrees; right and left lateral bending to 50 degrees; right 
rotation to 85 degrees; and left rotation to 65 degrees.  No 
muscle spasms were noted.  He had pain with palpation over 
the cervical spine area.  There was no gross deformity.  
Muscles were well developed.  Strength was 5/5.  Sensation 
was intact in the sacral area to monofilament.  His gait was 
within normal limits and he was able to walk on his heels, 
toes, and to tandem walk without difficulty.  Proprioception 
was normal.  He had decreased sensation to monofilament in 
some of the fingers of both hands.  An April 2003 VA cervical 
spine x-ray revealed degenerative changes at C6-C7.  August 
2003 x-rays showed mild degenerative changes with moderate 
narrowing of the C6-C7 intervertebral space and slight 
narrowing of the left C6-C7 foramen; straightening of the 
normal lordotic cervical curvature; and no evidence of 
fracture, subluxation, or dislocation of the cervical spine.  
The diagnoses were cervical spine pain and cervical 
spondylosis.

With regard to his right knee, the Veteran reported that 
walking 1 to 1 1/2 miles would increase his pain level to a 7 
or 8; standing for 4 hours would increase his pain level to a 
3 or 5; and sitting with one knee on top of the other would 
increase the pain level to an 8 to 10.  He stated that he got 
muscle spasms, which caused pain in his toe and his leg to 
kick out and hit the wall.  Naproxen had provided little pain 
relief but had caused GI upset.  Ice would numb the area and 
reduce the edema.  After applying ice for about two weeks, 
the pain would be reduced to a level of 4 to 6.  The Veteran 
reported flare-ups three to four times in the past year with 
the pain escalating to a 6 or 7 and lasting 2 to 4 hours.  
The last episode was about two weeks ago.  During flare-ups, 
he develops a limp.  He denied redness and tenderness; 
however, he did report warmth just above the knee.  The 
Veteran also reported weakness and stiffness, the latter 
especially at night.  He complained of instability three or 
four times a month.  The Veteran indicated that repetitive 
walking and running would increase the pain.  He used no 
assistive device for walking.  The Veteran asserted that the 
right knee limited his mobility.  He was not willing to get 
up from his chair or to do other work.  He had difficulty 
walking from office to office and might limp.

On examination, ROM of the right knee was from 0 to 125 
degrees.  He had crepitus with flexion.  There was no 
redness, warmth, effusion or tenderness with palpation.  
Strength was 5/5.  Pulses were palpable.  Reflexes were 2+.  
There was no scar or deformity.  Lachman's, McMurray's and 
drawer tests were negative.  Ligaments were stable with varus 
and valgus pressure.  X-rays of the right knee were normal.  
The diagnosis was pain in the right knee.

In an August 2003 rating decision, the subject of this 
appeal, the RO denied entitlement to a compensable rating for 
PFS of the right knee.  In a March 2004 rating decision, the 
RO granted service connection for a neck condition and 
assigned an initial 10 percent rating, effective July 8, 
2003.

March 2004 VA x-rays of the lumbosacral spine and the right 
knee were unremarkable.

On April 19, 2004, the RO received the Veteran's petition to 
reopen his previously-denied claim for low back pain, 
claiming that it was secondary to his service-connected neck 
disability.

At an April 2004 physical medicine & rehabilitation visit, 
the Veteran picked up a Don Joy knee brace.  Later, the same 
month, he was seen for post-void dribbling, related to early 
prostatism symptoms and bladder outlet obstruction.  The 
Veteran was seen in early May 2004 for complaints of losing 
his balance.  He reported that he was walking more and had 
been wearing his knee brace with little effect.  No joint 
stiffness or pain or edema of the extremities was noted.  The 
assessment include DJD of the knee, continues to use NSAID.  

At an early September 2004 VA follow-up, the Veteran 
complained of left neck pain.  Later that month, the Veteran 
was seen for a VA physiatry consult for complaints of chronic 
neck and low back pain.  Previous x-rays and lumbar spine 
magnetic resonance imaging (MRI) were unremarkable.  There 
was no history of back surgery.  The Veteran complained of 
low thoracic spine and lumbar spine area pain with radiating 
numbness down the left lateral thigh to the knee level.  The 
pain felt like "needles" and he continued to have spasms.  
In the last two weeks, his pain was at a level of 3 to 7, but 
usually was a 7 on a scale of 1 to 10.  It was made worse by 
walking and prolonged sitting and was made better by pain 
medications.  He gave up bowling and his hunting and fishing 
are limited due to low back pain.  The Veteran reported that 
he was fired as security guard at the Avalon Hotel because 
the Naproxen he was taking for his neck and low back pain 
caused him to sleep through the third shift and miss work.  
He denied any physical therapy for his low back.  The Veteran 
indicated that his legs felt weak more due to his right knee 
and denied incontinence of the bowels or bladder.  He 
reported that previously he had fallen down, but not now with 
use of the knee brace when he wore it.  The Veteran had 
occasional problems with steps; however, he could drive 
safely.  On examination, pedal pulses were normal.  There was 
no lower extremity edema or calf pain with palpation.  Muscle 
strength was 4+/5 to 5/5 in the lower extremities with no 
abnormal muscle tone noted.  He could walk independently 
without an assistive device and could stand and sit 
independently.  There was a mild decrease in forward flexion 
and extension with pain noted more with forward flexion.  No 
pain was noted with lateral side bending.  Pain with 
palpation was noted in the lumbar spine region with 
questionable spasm on palpation.  Muscle stretch reflexes 
were 2+ at the knees and 1+ at the ankles.  Straight-leg 
raising was negative in the seated position, bilaterally.  
The diagnoses were chronic service-connected neck pain and 
chronic low back pain with likely diagnosis of chronic strain 
versus myofascial pain and recurrent spasm.  

During an October 2004 physical therapy consult, the Veteran 
complained of chronic low back pain of 2 on a scale of 1 to 
10.  He indicated that pain and muscle spasms increased with 
activity and static positions to a level of 7.  Pain had been 
ongoing for about nine years.  On occasion, he had radiating 
numbness on the left to the level of the knee.  Medication 
helped to dull the pain some but nothing seemed to decrease 
the pain to 0.  On examination, his gait was good.  His 
posture was with bilateral rounded shoulders, slight forward 
head and flattened lumbar spine.  There was pain with 
palpation of the lumbosacral and lower thoracic musculature, 
bilaterally.  No spasming was noted.  Active range of trunk 
flexion was to approximately 90 degrees with muscle tightness 
reported; all other trunk movements were within full limits 
with tightness reported.  Radiating symptoms were not 
reproduced with repetitive movements.  Bilateral hamstring 
tightness was noted.  Straight-leg raising was negative.  He 
was given a TENS trial and a home exercise program (HEP).  
When seen two days later, the Veteran reported pain at a 
level 3, but indicated that his pain had decreased to 0 after 
the last session for a few hours.  He stated that he felt an 
increase in numbness in his thigh versus a tingling sensation 
since beginning therapy.  Five days later, the Veteran 
reported pain at a level of 1 to 2, adding that it was more 
of a muscular spasming versus pain.  He indicated that his 
pain had decreased to 0 with little to no spasming for about 
two days after TENS use.  The Veteran did not report any 
thigh numbness.  At a November 2004 VA nurse practitioner 
follow-up, the Veteran reported that he moved different at 
work; that he had a lot of pain in the right knee; and that 
he had had some locking of the leg yesterday but it was 
better.  He did not take anything for pain but was wearing a 
brace.  On examination, there was no joint stiffness or pain, 
the neck was supple and there was no edema or clubbing of the 
extremities.  The assessment included stable DJD of the knee.

In a December 2004 rating decision, the RO granted service 
connection for a low back condition and assigned an initial 
10 percent rating, effective March 11, 2004.

At a December 2004 VA nurse practitioner follow-up, the 
Veteran complained of a lump on the lower left back, adding 
that he got a sharp pain in the area when he sat down and 
that he cannot distinguish numbness/tingling in the area.  On 
examination, he had full ROM of the back.  The spine was 
straight.  There was a very small lump palpable in the deep 
lumbar area.  The Veteran complained of pain with palpation.  
Assessment was lump to the left of the lumbar spine.  A 
January 2005 computed tomography (CT) scan of the lumbar 
spine was unremarkable.  In February 2005, the Veteran was 
seen for complaints of intermittent right leg pain and right 
knee buckling.  He stated that he had pain going up from the 
knee and down from the hip.  Flexeril provided some relief of 
knee pain.  With changing positions and elevating the leg, 
the pain improved.  He also complained of cramping in the 
lower legs.  On examination, no edema or clubbing of the 
extremities was noted.  The Veteran had a hard brace on the 
right knee.  Both legs were equally warm with no 
discoloration of the lower legs.  He had equal strength in 
both legs; patellar reflexes were 2+.  The spine was 
straight.  No tenderness to palpation of the spine was noted; 
the Veteran had full ROM of the spine.  The assessment was 
knee arthralgia.

In a March 2005 statement, a VA nurse practitioner indicated 
that she had been seeing the Veteran for about the last four 
years; that he had had complaints of knee, hand, and neck 
discomfort; and that he was on salsalate daily for joint 
discomfort.  Knee x-rays were normal; while neck x-rays 
showed mild degenerative disease at level C6-C7.

During a March 2005 RO hearing, the Veteran testified that he 
was receiving treatment at the Erie VA Medical Center (VAMC) 
and that he had been given exercises to do and prescribed 
pain medications and muscle relaxants, as well as a TENS unit 
because he was experiencing spasms.  He reported that he 
could not lie on either side to sleep without having a spasm 
that jerks him out of his bed and he wakes up with pain.  The 
Veteran stated that the TENS unit manages to subdue the pain 
for a short while, possibly a day or so, and then he is back 
to using it again.  But there are certain spots off to the 
side, right worse than left, that are more painful.  He 
reported experiencing sharp pains emanating from the midline 
of his back down the back of his legs and buttocks.  The 
Veteran stated that he lost a job because he was not able to 
move fast enough for the job.  He rated his pain as a 3, but 
probably closer to a 5 most of the time.  He asserted that 
the tingling in his fingers emanated from his neck not his 
back.  The Veteran stated that when he walks about 1 1/2 mile 
he starts to get severe pains that shoots down from his back 
to his hip area and that side and that he has had tingling 
sensation on the left side of his thigh, but it was not the 
sciatic nerve causing it.  

A July 2005 VA neurology consult evaluation reflected motor 
strength normal to tone and bulk.  Power was 5/5 in the upper 
and lower extremities.  Sensation was intact in all 
modalities in all four extremities.  His coordination was 
intact in all four extremities.  The Veteran was able to walk 
without difficulty.  The examination did not reveal any 
evidence of neurologic deficit.  A September 2005 VA MRI 
revealed chest changes most severe at C6-C7 with moderate 
central canal stenosis, and moderate to severe neural 
foraminal stenosis, bilaterally; and moderate to service 
right-sided neural foramina narrowing at C5-C6.  At a VA 
neurosurgery consult later that month, motor strength was 5/5 
in all four extremities.  Sensation to light touch was 
intact.  Reflexes were 1/4 and symmetric.  Gait and 
coordination were normal.  Review of the MRI revealed 
apparent degenerative disease maximally at C5-C6 and C6-C7, 
with some foraminal compromise in the left side of C6-C7 and 
an apparent disc migration down behind C6; however, there was 
still fluid anterior to the spinal cord, though there was 
moderate stenosis and compression of the cord.  This was not 
very remarkable on the sagittal MRI.  The impression was 
cervical stenosis without myelopathy.

On September 15, 2005, the RO received the Veteran's claim 
for entitlement to an increased rating for his cervical spine 
(neck) disability

At an October 2005 Decision Review Officer (DRO) hearing, the 
Veteran testified that in his job he was on his feet for 
eight hours a day, except for lunch and breaks, and that 
towards the end of the day he was in so much pain he wanted 
to go home.  He asserted that he could not take any 
medications while he was at work because it either upset his 
stomach or made him tired.  His last job before Wal-Mart was 
cleaning apartments and he was fired because he could not 
move fast enough for them.  During that job, he fell down two 
separate flights of stairs on two different occasions because 
his right heel got caught in a step and he lost his balance.  
The time before that, he got fired because he was taking pain 
medications for the knee and was at home and slept through 10 
hours of a 12-hour shift.  The pain worsened with more 
intense physical activities such as walking.  He rated his 
pain level at a 4 to 5 out of 10, with activity it went up to 
a level of 9 to 10.  The Veteran indicated that his 
medications gave him some mobility but did not alleviate the 
pain, adding that the pain was very bad in the morning.  He 
had no problem putting weight on his right knee but flexing 
and moving forward increased his pain.  

During a November 2005 VA examination, the Veteran reported 
that he had stiffness and intermittent right knee pain daily.  
He awoke with stiffness that usually took about 30 minutes to 
resolve.  The Veteran could walk but was unsure of how far 
before he would have pain.  Going up and down stairs caused 
increased pain.  He woke up with spasms in the right knee one 
night.  The Veteran stated the he had constant weakness with 
subluxation, adding that he had not had an episode of 
subluxation since December 2004.  Pain would shoot across the 
front of his knee joint and he felt pain behind his knee 
joint.  The last time he had subluxation, his heel caught on 
the top of a step, the knee gave out, and he fell but was 
able to hold onto the handrail.  He denied swelling, heat, 
and redness.  The Veteran wore a knee brace with metal bars, 
but indicated that he could not wear it under his work 
uniform, so he did not wear it to work.  He had a soft brace 
with plastic support which he did not wear to work because it 
limited his ability to bend.  Pivoting in certain directions 
also increased pain.  Driving did not have any significant 
pain to the right knee.  He was unable to bowl, hunt, or hike 
due to the right knee, adding that he had to hold onto 
something for support with activities of daily living.  He 
denied any surgery to the right knee.  The Veteran stated 
that it would lock up occasionally, reportedly about four 
times in the last twelve months.  It usually took 30 minutes 
to loosen up.  He had flare-ups with repetitive ROM, bending, 
and stooping, especially at work.  It usually would slowly 
decrease with rest.  He was still able to function during 
those episodes.  

With regard to his back, the Veteran complained of constant, 
dull nagging pain, with the pain starting in the middle of 
the lower back and radiating to the right and also around to 
the right hip.  Salsalate had not been effective for pain 
relief.  A TENS unit, previously effective, was losing its 
effectiveness.  He was receiving no physical therapy.  During 
flare-ups, he would have sharp pain until he was able to sit 
and rest.  If he squats down, it helps to decrease the pain 
with exertion.  Once a day, he would have a flare-up usually 
to the right side of the lower back, around the hip, which 
would last until he was able to rest.  He might have a flare-
up if he moved the wrong way.  He denied any physician-
ordered bed rest.  When walking he lost his balance easily, 
but attributed that to the right knee.  He trips easily and 
had fallen before.  The Veteran did not use a cane or a 
walker or a lower back brace.  He could walk about one mile 
before he would start to have sharp lower back pain.  Driving 
caused soreness to the lower back.  The Veteran had to brace 
himself so as not to lose his balance at work and going up 
and down stairs.  Prolonged walking caused increased lower 
back pain.

On examination, he walked ten feet from the waiting area to 
the examining room without an assistive device.  Gait was not 
abnormal.  Tenderness to palpation to the right of L4-L5 was 
noted.  No swelling, redness, obvious deformities or muscle 
spasms were palpated.  Forward flexion was to 45 degrees, at 
which point he claimed muscle tightness.  He did not claim 
pain but was unable to continue further.  Lateral flexion and 
rotation were to 30 degrees, bilaterally, without difficulty 
or complaints of pain.  Backward extension was to 20 degrees 
with complaints of middle spine L4-L5 pain at that point.  He 
was absent 10 degrees of backward extension.  Straight-leg 
raises were negative for lower back pain.  Reflexes were 
normal; lower extremity muscle strength was 5/5 and equal, 
bilaterally.  No weakness, decreased endurance, or easy 
fatigability with repetitive ROM of the lumbar spine was 
noted.  Stiffness was the most limiting factor with forward 
flexion and pain with backward extension.  Repetitive ROM did 
not change degrees of motion.  The right knee showed no 
swelling or obvious deformities.  Lachman's, McMurray's, and 
drawer tests were negative.  No crepitus was detected on 
motion.  ROM of the right knee was from 0 to 140.  No pain, 
weakness, decreased endurance or easy fatigability was noted 
with repetitive ROM; and repetitive ROM did not change 
degrees of motion.  The Veteran had normal reflexes, good 
coordination with tandem gait.  Right knee x-rays revealed 
minimal narrowing of the medial tibiofemoral joint space; 
small to moderate suprapatellar joint; and no evidence of 
fracture.  An EMG of the upper extremities showed no 
abnormality to suggest denervation in the right C5-T1 nerve 
root.  The diagnoses included: Veteran reports of chronic 
lower back pain, with no evidence of degenerative changes per 
radiological studies; right knee pain without degenerative 
changes; and no electrodiagnostic evidence of peripheral 
neuropathy or median or ulnar mononeuropathies.  

A February 2006 VA physiatry consult reflects that the 
Veteran had been seen by neurosurgery at the Pittsburgh VAMC 
as well as neurology.  Neurology's diagnosis was 
"asymptomatic cervical stenosis with cord flattening."  No 
surgery was recommended at the time.  A 2005 EMG was 
relatively unremarkable.  Pain occurring the last two weeks 
was at a level of 4 to 9, usually in the 5 to 6 range.  The 
Veteran denied incontinence of the bowels or bladder.  Weak 
legs were attributed to the right knee.  The Veteran 
indicated that he had fallen about four times in the past 
year from the knee giving out.  He stated that he has a 
chronic meniscal tear in the right knee.  He had a right knee 
brace that had prevented falls and the physician told the 
Veteran to wear the brace all of the time as he had not 
fallen when wearing the brace.  On examination, muscle 
strength was 4+/5 to 5/5 in the lower extremities with no 
abnormal muscle tone noted.  He could walk independently 
without an assistive device and could stand and sit 
independently.  Muscle stretch reflexes were 1+ at the knees 
and 2+ at the ankles.  The diagnoses included chronic 
service-connected neck pain and chronic low back pain.  A 
special mattress was ordered for back pain and a cervical 
pillow was ordered for chronic neck pain.

In a March 2006 rating decision, the RO assigned an initial 
20 percent rating for a low back condition, retroactively 
effective to March 11, 2004.  

At a July 2006 VA physiatry follow-up, the Veteran reported 
that he was sleeping better and not waking up in pain any 
more due to the GEO mattress for back pain.  The cervical 
pillow for chronic neck pain was also helping.  He felt 
overall less tired than in the past.  Pain in the last two 
weeks was at a level of 0 to 9, usually at a 4 to 5 level.  
The Veteran denied incontinence of the bowels and bladder and 
did not desire pain medications.  Legs felt weak more due to 
the right knee.  He had not fallen since the last visit and 
he was wearing his right knee brace more often.  On 
examination, muscle strength was 4+/5 to 5/5 in the lower 
extremities with no abnormal muscle tone noted.  He could 
walk independently without an assistive device and could 
stand and sit independently.  Muscle stretch reflexes were 2-
3+ at the knees and 2+ at the ankles.  The diagnoses included 
chronic service-connected neck pain and chronic low back 
pain.  Back brace and exercises were issued; needed to use 
knee brace at work.  At a September 2006 VA physiatry follow-
up, the Veteran reported pain in the last two weeks was at a 
level of 3 to 8, usually at a 5 level.  The Veteran denied 
incontinence of the bowels and bladder and did not desire 
pain medications.  Legs felt weak more due to the right knee.  
He had not fallen since the last visit and he was wearing his 
right knee brace more often.  On examination, muscle strength 
was 4+/5 to 5/5 in the lower extremities with no abnormal 
muscle tone noted.  He could walk independently without an 
assistive device and could stand and sit independently.  The 
diagnoses included chronic service-connected neck pain and 
chronic low back pain.

An August 2006 VA spine examination, the Veteran reported 
that salsalate was discontinued due to upset stomach.  He 
indicated that riding in the van from Erie increased his neck 
pain to a level 6 or 7.  It was a sharp-type of pain lasting 
2 to 3 minutes.  Looking up produced pain in the neck at a 
level of 8 or 9; looking down for prolonged periods of time 
or reaching overhead produced pain in the neck at a level of 
4 or 5; and lying on the left side produced pain to a level 
of 5 or 6.  The Veteran used Flexeril to relieve the pain to 
a tolerable level of 3.  He used no over-the-counter 
medications.  The Veteran reported flare-ups on a daily basis 
anywhere from a level of 3 to a level of 8 or 9 depending on 
his level of activity.  These flare-ups might last for 
several minutes to all day.  During flare-ups, he has to stop 
and rest as he is not able to continue.  He denied any 
redness of the neck.  The Veteran reported tenderness in the 
cervical area not necessarily related to flare-ups but 
tending to occur with overuse.  He complained of stiffness in 
the neck, especially in the morning, weakness with decreased 
strength and grip, and instability (described as needing to 
prop his head up).  The Veteran reported that he had been 
seen in the ER for his neck.  He indicated that an orthopedic 
pillow had provided fair relief for neck pain.  The Veteran 
declined spinal injection, out of fear of pain.  He reported 
pain radiating from the neck down the right arm to the mid-
upper arm, which occurs once a day at a pain level of 6 and 
lasts until he changes position.  The pain might process to 
the elbow and last for a couple of minutes.  He also reported 
pain radiating down the left arm, occurring on a daily basis 
at a level of 3 to 4 and lasting for 4 to 5 minutes.  The 
Veteran indicated that his neck pain did not interfere with 
showering; however, he did have difficulty with buttons and 
zippers due to tingling in his fingers.  He complained of 
increased pain going up and down stairs and pulling on the 
handrail.  As a tire and lube technician at Wal-Mart, he had 
difficulty looking up from the pit to change the oil and oil 
filter and twisting the filter on and off.  The Veteran 
indicated that his neck might lock up precipitating pain to a 
level of 8 or 9 and lasting 30 seconds to a minute.  While 
looking up, his neck pain produced back pain and he had to go 
to the ER and was off work for 6 hours.  Prolonged looking 
down to check tires produced pain to a level of 4 to 5.  He 
engaged in no physical-type sports, but he did continue to 
fish.  No physician had prescribed bed rest or 
hospitalization.  

On examination, ROM of the cervical spine was: forward 
flexion to 30 degrees with a pain level of 1; extension to 50 
degrees with a pain level of 4 to 5; right lateral bending to 
35 degrees with a pain level of 1 to 3; left lateral bending 
to 30 degrees with and a pain level of 3 to 4; right rotation 
to 70 degrees; and left rotation to 60 degrees with a pain 
level of 1.  Minimal repetitive ROM did increase the pain.  
There was no increased weakness, decreased endurance, 
incoordination or change in degrees of ROM with repetitive 
motion.  No muscle spasms or tenderness with palpation in the 
cervical area were noted on examination.  Upper extremity 
strength was 5/5 and reflexes were 1+ throughout.  
Proprioception was normal.  Coordination was intact for 
finger-to-finger, finger-to-nose, alternating movement, and 
heel to shin.  The Veteran's gait was within normal limits 
and he could tandem walk.  He had difficulty walking on his 
toes secondary to toe pain; he was able to walk on his heels 
without difficulty.  The Veteran did not use an assistive 
device.  Lower extremity strength throughout was 5/5.  
Patellar reflexes were 2+.  Achilles tendon reflexes were 1+.  
Vibratory sensation was intact in both feet.  Lower extremity 
strength was 5/5 throughout.  The diagnoses included cervical 
disk disease with residual pain and pain radiating down the 
arms with numbness and tingling of the fingertips.

In an October 2006 rating decision issued in November 2006, 
the RO recharacterized the Veteran's neck condition as 
cervical disk disease and assigned a 20 percent rating, 
effective September 15, 2005.

A March 2007 VA MRI of the cervical spine revealed vertebra 
normal in height.  There was straightening of the curvature, 
which might reflect muscle spasm; there was disc space 
narrowing and spurring at C6-C7; and oblique view showed 
minimal foraminal encroachment by posterior osteophytes on 
the left.  At an April 2007 VA physiatry follow-up, the 
Veteran reported pain in the last two weeks was at a level of 
2 to 9, usually at a level of 6 to 7.  The Veteran denied 
incontinence of the bladder and was using Ibuprofen and 
Flexeril, each three times per week.  He had had one episode 
of bowel incontinence.  Legs felt weak more due to the right 
knee.  He had not fallen since the last visit and he was 
wearing his right knee brace more often.  On examination, 
muscle strength was 4+/5 to 5/5 in the lower extremities with 
no abnormal muscle tone noted.  He could walk independently 
without an assistive device and could stand and sit 
independently.  Reflexes were 2+ in the lower extremities.  
The diagnoses included chronic service-connected neck pain 
and chronic low back pain.

During an August 2007 Board hearing, the Veteran stated that 
his low back pain first started out at a 3 to 5 level and 
over a period time had gotten progressively worse to the 
point that it was then at a 5 to 7 level on a scale of 1 to 
10 and resulted in limited motion with severe pain.  At 
night, he had lower back spasms and could not lie on his left 
side at all.  He used a sleep aid cushion as well as a 
Posturepedic pillow filled with water to help him sleep with 
less pain as the pain would wake the Veteran up in the middle 
of the night because of pinching nerves in his neck.  The 
Veteran had been on different pain medications, anti-
inflammatories and muscle relaxants over time.  He indicated 
that he had lost work and had to change jobs due to his back 
problems.  The Veteran reported that he was prescribed a Don 
Joy knee brace about two years ago for his right knee to 
provide stability while he worked.  Over the years, his right 
knee has locked up and given out on him; the last time, he 
was out hunting and tumbled down an incline with a loaded 
gun.  The Veteran asserted that there was deterioration in 
the cervical spine, noting that he had difficulty working 
overhead and numbness in his arms and hands.  Surgery was not 
suggested until he began experiencing incontinence or 
paralyzation, or both.  He indicated that he did not receive 
any private treatment for his service-connected disabilities.  

In late August 2007, the Veteran was seen for complaints of 
right side neck pain rated at a level of 4 with movement.  He 
could move his head to the left.  On examination, neck ROM 
was limited due to pain.  The Veteran had increased pain with 
movement of his head to the left.  He had difficulty looking 
up.  The assessment was neck strain.  At a September 2007 VA 
neurosurgery consult, the Veteran gave a 12-year history of 
persistent neck locking-type sensation as well as significant 
pain in his neck along with muscle spasms, particularly in 
the right upper and lower extremities, and with recent bouts 
of intermittent incontinence starting about 6 months ago.  He 
also complained of intermittent paresthesias in all four 
extremities with episodes of tremulousness and problems with 
his speech.  On examination, all four extremities showed 
normal strength with normal gross sensation.  Reflexes were 
within normal range.  He had no clonus.  The Veteran's MRI 
showed a cervical disk herniation at C6-C7 without any 
significant cord compression.  His thoracic MRI did not show 
any contrast-enhancing mass or any apparent cord compression.  
The Veteran's lack of compressive findings made him a poor 
surgical candidate at that time.  At a September 2007 VA 
physiatry follow-up, the Veteran reported pain in the last 
two weeks was at a level of 3 to 10, usually at a level of 3 
to 4.  He complained of right leg stabs of pain.  The Veteran 
denied incontinence of the bladder and was using Ibuprofen 
and Flexeril, each three times per week.  He had had one 
episode of bowel incontinence.  The Veteran had no new leg 
weakness.  He had not fallen since the last visit and he was 
wearing his right knee brace more often.  On examination, 
muscle strength was 4+/5 to 5/5 in the lower extremities with 
no abnormal muscle tone noted.  He could walk independently 
without an assistive device and could stand and sit 
independently.  Reflexes were 2+ in the lower extremities and 
somewhat brisk.  The diagnoses included chronic service-
connected neck pain with MRI previously showing cervical cord 
flattening, now with bowel incontinence increasing in 
frequency, and chronic low back pain.  A November 2007 MRI of 
the whole spine revealed normal alignment of the cervical, 
thoracic and lumbar vertebrae and no evidence for acute 
process in the cervical, thoracic and lumbar spine.  The 
impression included mild multi-level degenerative changes and 
right paracentral disc osteophyte complex at C6-C7 level with 
no significant spinal canal stenosis or neural foraminal 
narrowing at that level or at any other visualized level.  A 
December 2007 VA neurology consult examination, including 
motor, coordination, sensory examination and gait, were 
without evidence of abnormality.  The Veteran had trace 
reflexes throughout.  Cervical flexion and extension did not 
produce signs or symptoms.  There was no evidence of 
neurological disease at that time.  

In a December 2007 statement, a VA nurse practitioner 
indicated that the Veteran had been under her care for neck 
and back discomfort.  In August 2007, he had a slight 
increase in discomfort.  Since that time, he had been 
evaluated by neurosurgery and no condition was found that 
warranted surgery.  The Veteran might have intermittent 
back/neck discomfort that he took medication as needed with 
good relief.  It was her opinion that he could continue to 
work as a hardware sales associate without restrictions.

A January 2008 VA rheumatology consult revealed no evidence 
of synovitis of any joint.  ROM was full in all of the 
Veteran's joints.  Muscle strength was 5/5.  The extremities 
showed no edema.  There was no knee crepitus.  Lachman's and 
McMurray's tests were negative at the knee.  The neurological 
examination was within normal limits grossly.  The impression 
was no evidence suggestive of lupus or connective tissue 
disease.  However, the Veteran did have evidence of 
osteoarthritis of his knees and hands on x-rays, which could 
be contributing to his joint pains.  It was recommended that 
the Veteran continue off-and-on pain medications.  At a March 
2008 VA physiatry follow-up, the Veteran reported some 
locking up of his neck recently.  He stated that pain in the 
last two weeks was at a level of 6 to 8, usually at a level 
of 8.  He complained of right leg stabs of pain.  The Veteran 
reported increased pain for the past two weeks when he felt a 
snap in his right foot and has had increased pain and 
increased swelling in his right leg since then.  The Veteran 
denied incontinence of the bladder and was using Ibuprofen 
and Flexeril, each three times per week.  He had bowel 
incontinence and diarrhea.  The Veteran had no new leg 
weakness.  He had not fallen since the last visit and he was 
wearing his right knee brace more often.  On examination, 
muscle strength was 4+/5 to 5/5 in the lower extremities with 
no abnormal muscle tone noted.  He could walk independently 
without an assistive device and could stand and sit 
independently.  There was calf tenderness on the right side.  
The diagnoses included chronic service-connected neck pain 
with MRI previously showing cervical cord flattening, now 
with bowel incontinence episodes and diarrhea, and chronic 
low back pain.

During a May 2008 VA joints examination, the Veteran reported 
that he intermittently, but frequently, wore a knee brace and 
used orthotic inserts.  He stated that he could stand about 
30 minutes at a time and was able to walk more than 1/4 mile 
but less than 1 mile.  The Veteran indicated that his right 
knee gave way, was stiff, weak, painful, warm, and unstable 
with repeated effusion.  His right knee locked up on him once 
or twice a year.  He stated that he had severe daily flare-
ups which resulted in severely decreased motion and function 
lasting minutes.  He complained of a lot of pain for about 
three to five minutes when stationary while standing and then 
trying to move around afterward, which added to instability 
and occasional falls.  The Veteran added that he had to use 
something to help pull himself up and that this also applied 
to his back.  

On examination, his gait was manifested by a stiff appearing 
back, mild waddling/side-to-side motion of the shoulders and 
external rotation of the left foot.  The right shoe revealed 
increased wear on the outside edge of the heel and the inside 
edge of the forefoot.  ROM of the right knee was from 0 to 
114 degrees, without pain; and passive flexion was to 131 
degrees, with pain beginning at 130 degrees.  On repetitive 
motion, flexion was reduced to 104 degrees due most likely to 
weakness.  The left leg was 1/8 of an inch shorter than the 
right leg.  The right knee had 4 degrees of mild valgus 
angulation with weight bearing; medial tibial bone pain was 
noted on palpation, etiology unknown.  X-rays of the right 
knee revealed narrowing of the knee joint medially, most 
likely early degenerative changes; otherwise normal.

With regard to the Veteran's low back condition, he indicated 
that it was progressively worse.  He used a TENS unit and had 
been treated with anti-inflammatories over the years with no 
therapy, injections or surgery.  Ibuprofen caused diarrhea 
and Flexeril caused sleepiness.  The Veteran indicated that 
he experienced numbness, paresthesias, weakness, 
unsteadiness, falls and occasional involuntary bowel movement 
and leakage.  He indicated that he had severe flare-ups a 
couple times per month with severe decrease in motion and 
function, lasting about a day.  Flare-ups were precipitated 
by lifting heavy objects or working overhead for a prolonged 
period of time or twisting his neck which recently had caused 
a total spine flare.  Alleviating factors were Flexeril and 
hot water bottles.  The Veteran denied any incapacitating 
episodes for either the cervical or thoracolumbar spine 
during the past 12-month period.  He indicated that he used 
to wear a back brace frequently but lost it and was awaiting 
a corset-type of brace as a replacement.  

Objective abnormalities of the thoracic sacrospinalis were 
spasms, guarding, pain with motion, and tenderness, on the 
left and right, without atrophy.  His posture was manifested 
by scoliosis and a severe head forward position on standing 
with mild increased lumbar lordosis.  Muscle tone and motor 
examination were normal.  On sensory testing, the Veteran had 
decreased proprioception in both great toes; decreased light 
touch in both legs and the first and second toes; decreased 
sharp sensation in both fifth toes and dorsal feet; and 
increased sharp sensation in both dorsal great toes with 
absent sharp sensation on the left dorsal first and fifth 
toes.  Reflexes were normal, except ankle jerk was 1+ on the 
right.  

ROM of the thoracolumbar spine was: flexion to 51 degrees, 
with pain beginning at 39 degrees, but no additional loss of 
motion on repetitive motion; extension to 15 degrees, with 
pain beginning at 14 degrees, but no additional loss of 
motion on repetitive motion; left lateral flexion to 13 
degrees, with pain beginning at 10 degrees, but no additional 
loss of motion on repetitive motion; right lateral flexion to 
15 degrees, with pain beginning at 13 degrees, but no 
additional loss of motion on repetitive motion; left lateral 
rotation to 20 degrees, without pain or additional loss of 
motion on repetitive motion; and right lateral rotation to 16 
degrees, without pain or additional loss of motion on 
repetitive motion.  A November 2007 MRI of the entire spine 
revealed normal alignment of the vertebrae, mild multi-level 
degenerative changes, right paracentral disc osteophyte 
complex at C6-C7 level with no significant spinal canal 
stenosis or neural foraminal narrowing at this level or any 
other visualized level; and no evidence for acute process 
throughout the entire spine.  A June 2004 MRI of the lumbar 
spine was negative and a January 2005 CT scan of the lumbar 
spine showed no significant findings.  X-rays of the lumbar 
spine were normal.  

The Veteran had had full-time employment as a hardware 
associate and tire and lube technician for two to five years.  
He reported that he had lost 12 weeks during the past 12-
month period due to various aspects of his chronic low back, 
neck and right knee pain.  The Veteran indicated that since 
1995 until about three years ago, he had had numerous jobs 
where he was let go due to physical limitation surrounding 
his performance due to his back, neck, and knee problems.  He 
had to stop being a tire and lube technician because of them.  
The diagnoses included lumbar strain with spasm and 
scoliosis.  The VA examiner indicated that the limitation for 
occupation and activities of daily living were the same for 
both the right knee and low back condition.  These conditions 
had significant effects on employment due to chronic pain, 
memory loss, decreased concentration, in appropriate 
behavior, poor social interactions, difficulty following 
instructions, decreased mobility, weakness or fatigue, 
difficulty lifting, carrying, and reaching, lack of stamina, 
decreased strength in the lower extremity, and fecal 
incontinence.  They had mild effects on toileting and 
grooming; moderate effects on dressing, chores, shopping, and 
traveling; severe effects on exercise; and prevented sports 
and recreation.  The VA examiner added that the Veteran's 
back and knee problems made him irritable, angry and somewhat 
withdrawn. 

In July 2008, the Veteran was seen for complaints of right 
foot pain, starting in the back of the leg and going into the 
foot.  He had more pain with walking, indicating that the 
pain started with his return to work after vacation.  On 
examination of the extremities, the right foot has some pain 
with palpation but no swelling or erythema was noted.  The VA 
nurse practitioner gave an impression of foot pain.  At an 
August 2008 VA follow-up, the Veteran indicated that he moved 
different at work, was wearing the knee brace, had pain off 
and on, and had been using elevation and rest with relief.  
At the end of the month, the Veteran was fitted for a Don Joy 
playmaker size medium brace.  By September 2008, the Veteran 
was complaining that his new knee brace was irritating the 
back of his knee and a different Ossur FormFit knee brace was 
ordered by VA.  The following month, the Veteran picked up 
his new knee brace and indicated he was satisfied with the 
fit and comfort.  In December 2008, a VA nurse practitioner 
noted that the Veteran had not noticed a recent significant 
change in mobility, balance, strength, or ability to care for 
himself and had not had problems with falls in the past 
twelve months.  On examination, the spine was tender on the 
right at the sacroiliac joint and lumbosacral spine ROM was 
painful.  Neurological examination was intact with no motor 
or sensory deficits.  The assessment was history of chronic 
low back pain.  

During a January 2009 VA spine examination, the Veteran 
indicated that his spine was progressively worse.  He used a 
TENS unit and had been treated with anti-inflammatories over 
the years with no therapy, injections or surgery.  The 
Veteran complained of an increased effort to get up from 
bed/couch/chairs since the May 2008 VA examination.  He had 
been prescribed hydrocodone and Flexeril with fair to poor 
response.  Both of these medications caused sleepiness and 
mental fogginess.  The Veteran stated that he had had post-
void dribbling for about two years, but did not use pads; and 
that previously he had had mild fecal incontinence but none 
since the summer of 2008.  He indicated that he experienced 
fatigue, decreased motion, stiffness, pain, spasms, numbness, 
paresthesias, weakness, unsteadiness, falls, and leg 
weakness.  The Veteran described the pain as radiating from 
the mid-lumbar spine to the right lateral low back and down 
the right leg posteriorly to the distal posterior thigh with 
pins and needles sensation down the left lateral thigh to the 
knee at times.  Constant pain was very sharp and affected his 
breathing and was aggravated with heavy lifting or overhead 
lifting.  He indicated that he had severe flare-ups a couple 
times per month with severe decrease in motion and function, 
lasting about a day.  Flare-ups were precipitated by lifting 
heavy objects or working overhead for a prolonged period of 
time.  Alleviating factors were Flexeril and hot water 
bottles.  The Veteran denied any incapacitating episodes of 
the thoracolumbar spine during the past 12-month period.  He 
indicated that he used an orthotic insert, a right knee brace 
and a back brace occasionally.  He stated that he could stand 
about 30 minutes at a time and was able to walk more than 1/4 
mile but less than 1 mile.  

On examination, objective abnormalities of the thoracic 
sacrospinalis were guarding, pain with motion, and 
tenderness, on the left and right, without atrophy.  His 
posture was manifested by scoliosis and an antalgic gait on 
the right knee, but no lordosis or kyphosis.  Muscle tone and 
motor examination were normal, except for bilateral great toe 
extension which was 4/5.  Sensory examination of the lower 
extremities was normal except for pain with pinprick and 
light touch which was 1 instead of 2.  Knee and ankle jerks 
were hypoactive.  ROM of the thoracolumbar spine was: flexion 
to 40 degrees with guarding, pain beginning at 40 degrees, 
with additional loss of motion on repetitive motion to 39 
degrees due to pain; extension to 16 degrees with guarding, 
with pain beginning at 16 degrees, with additional loss of 
motion on repetitive motion to 12 degrees due to pain; left 
and right lateral flexion to 14 degrees with guarding, with 
pain beginning at 14 degrees, but no additional loss of 
motion on repetitive motion; left lateral rotation to 22 
degrees with guarding, with pain beginning at 22 degrees, 
with additional loss of motion on repetitive motion to 13 
degrees due to pain; and right lateral rotation to 20 degrees 
with guarding, with pain beginning at 20 degrees, with 
additional loss of motion on repetitive motion to 15 degrees 
due to pain.  The Veteran had full-time employment as a tire 
and lube greeter for three to four years.  He reported that 
he had lost 12 days during the past 12-month period due to 
various aspects of his chronic low back, neck and right knee 
pain.  The diagnoses included lumbar strain with scoliosis; 
MRI showing evidence of multi-level disc degenerative 
changes; and neurological abnormalities limited to diffuse 
findings in the lower extremities on sensory and motor and 
reflex examination, which are non-focal and inconsistent with 
a focal radiculopathy or sciatic nerve pain as related to the 
lumbar spine.  The VA examiner indicated that the Veteran's 
low back condition had significant effects on employment due 
to chronic pain, memory loss, decreased concentration, 
inappropriate behavior, anger, poor social interactions, 
difficulty following instructions, decreased mobility, 
weakness or fatigue, difficulty lifting, carrying, and 
reaching, lack of stamina, and decreased strength in the 
lower extremity.  His low back condition had mild effects on 
toileting and grooming; moderate effects on dressing, 
shopping, and traveling; severe effects on chores and 
exercise; and prevented sports and recreation.  The VA 
examiner added that the Veteran's back problem made him 
irritable, angry and somewhat withdrawn. 

During a January 2009 VA emergency room (ER) visit, the 
Veteran complained of increased neck pain.  On examination, 
there was tenderness noted from C1-C2 to C6-C7 with muscle 
spasms with no rigidity of the hand.  Arm strength and 
bilateral hand grasps were good.  The impression included 
cervical spine myositis.  The Veteran stopped working after 
this visit.  At a VA February 2009 VA follow-up, the Veteran 
reported having had a discussion with his supervisor at work 
and that he had migrating pain from his foot to the neck, the 
level of neck pain which he had not had in a long time.  He 
also stated that he had problems with balance and with 
controlling the right hand.  The Veteran had not been taking 
Ibuprofen but had less pain that day.  His anxiety level was 
too high and he was waiting to be laid off.  On examination, 
the neck was supple and had full ROM with audible cracking 
with head movement.  The spine was straight and had full ROM 
without tenderness on palpation.  The assessment was neck 
pain and acupuncture was recommended and performed later the 
same month.  During his acupuncture consult, the Veteran 
complained of chronic lower back pain/spasm and neck pain of 
at least ten years, with current pain level at a 4 to 5.  On 
examination of the back, there was no local swelling, 
tenderness or erythema; however, there was mild muscle 
tightness.  Straight-leg raising was negative and deep tendon 
reflexes were 2+.  His gait was steady.  

At an April 2009 VA general medical examination, the Veteran 
reported that his cervical disc disease, chronic low back 
condition and right knee PFS were progressively worse with 
only poor to fair results from treatment.  He took pain and 
muscle relaxants, wore back and knee braces, and had tried 
acupuncture, ice and heat.  Side effects from treatment 
included upset stomach, nausea, diarrhea, anger issues and 
depression because of pain.  The Veteran added that his right 
knee was weak and gives out, that it hurts going up stairs, 
that he has to shore it up with the right arm to climb 
stairs, that his right leg muscles get sore, and that he has 
fallen.  He complained of stiffness, limited motion and 
swelling.  Both cold and warm weather aggravate the right 
knee, which is alleviated with moving the knee on way and 
then the next.  Flare-ups are weekly and last three to seven 
days.  When there is a flare-up, the pain gets so bad he 
wants to cry and he cannot do anything.  With regard to his 
cervical disk disease and low back condition, the Veteran 
stated that he had one incapacitating episode during the past 
12-month period that lasted for a day.  He complained of neck 
pain, tenderness, stiffness, limited motion, radiating pain 
into the arms, and muscle spasm when he yawns.  His neck pain 
was so bad he was given hydrocodone and was ordered take it 
easy and not go to work.  He was not ordered bed rest.  
Precipitating factors were turning head suddenly, cold, 
increased exertion, and spasm.  Flare-ups are weekly and last 
one to two days.  During flare-ups, he cannot lie on his 
sides, gets spasms, and it is hard to sit.  The Veteran 
reported that he gets numbness in the left leg that goes down 
to the outside of the left knee and feels cold and tingling.  

On examination, the Veteran had a wide-based gait.  He walked 
with a brace on the right knee and did not flex the right leg 
much when walking.  He leaned to the left when walking down 
the hall.  His gait was antalgic.  The Veteran had good 
strength in both upper extremities and there was no 
tenderness on palpation of the muscles.  No spasm or atrophy 
was noted.  There was spasm noted in the bilateral 
paravertebral muscles without atrophy.  There also was 
guarding with motion and tenderness of the thoracic 
sacrospinalis muscles, bilaterally.  Knee extension was 5/5 
bilaterally.  The Veteran had positive straight-leg raising 
on the left leg at 40 degrees with low back pain and on the 
right at 30 degrees with significant low back pain and muscle 
spasm.  The right knee had effusion, swelling and tenderness 
to palpation and a click with ROM.  ROM of the right knee was 
from 0 to 90 degrees, with pain beginning at 90 degrees.  
After two repetitions, the Veteran developed severe muscle 
spasms in the lower back and was unable to continue.  He had 
to stop and massage his lower back for several minutes before 
the severe pain and spasm remitted.  There was pain with 
McMurray's test but no gap was noted.  The spinal muscles 
showed spasm, guarding and tenderness to palpation.  There 
was no evidence of ankylosis of the right knee or spine.  

ROM of the cervical spine was: flexion to 25 degrees and, 
after three repetitions, to 23 degrees, with pain beginning 
at 20 degrees; extension was to 15 degrees and, after three 
repetitions, to 13 degrees, with pain beginning at 10 
degrees; right rotation was to 40 degrees and, after three 
repetitions, to 31 degrees, with pain beginning at 20 
degrees; left rotation was to 20 degrees and, after two 
repetitions, to 18 degrees, with pain and spasm beginning at 
18 degrees; right lateral flexion was to 30 degrees and, 
after three repetitions, to 30 degrees, with pain beginning 
at 2 degrees; and left lateral flexion was to 30 degrees and, 
after three repetitions, to 20 degrees, with pain beginning 
at 25 degrees.  ROM of the thoracolumbar spine was: flexion 
to 40 degrees with guarding noted and, after three 
repetitions, to 35 degrees limited by pain, with pain 
beginning at 40 degrees; extension was to 16 degrees with 
guarding noted and, after three repetitions, to 15 degrees, 
with pain beginning at 10 degrees; right rotation was to 20 
degrees and, after three repetitions, to 18 degrees, with 
pain beginning at 18 degrees; left rotation was to 20 degrees 
and, after two repetitions, to 15 degrees with pain, with 
pain beginning at 18 degrees; and right and left lateral 
flexion was to 14 degrees and, after three repetitions, to 14 
degrees, with pain beginning at 10 degrees.  The Veteran had 
scoliosis.  Neurological examination revealed normal 
coordination.  Motor examination of the lower extremities 
showed evidence of sensory loss of +1/2 to sharp on both 
lower extremities anteriorly below the knees.  Cranial nerve 
function and deep tendon reflexes were normal.  The Veteran 
had been unemployed for less than a year because of anxiety, 
hypertension, and intermittent pain in back and neck due to 
anxiety and osteoarthritis causing pain.  

An MRI of the lumbar spine revealed multi-level disc 
degenerative changes and the diagnosis was lumbar pain with 
scoliosis.  This condition had significant effects on 
employment due to weakness, pain, decreased mobility, 
fatigue, difficulty walking, lifting, carrying, and weakness 
of the legs.  His low back condition had mild effect on 
bathing, dressing, toileting, and grooming; moderate effects 
on driving, chores, shopping, and traveling; and severe 
effects on exercise, sports and recreation.   

An MRI of the cervical spine revealed cervical spondylosis at 
the C6 and C7 level with discogenic endplate sclerosis and 
osteophyte formation.  Besides neck pain, impact of this 
disability on occupational activities included: memory loss, 
decreased concentration, inappropriate behavior, poor social 
interactions, difficulty following instructions, decreased 
mobility, and decreased manual dexterity, problems with 
lifting and carrying, weakness or fatigue, decreased strength 
in the upper extremity.  As a result, he was assigned 
different duties and absenteeism increased at work.  His 
cervical disk disease had mild effects on dressing; moderate 
effects on driving, chores, shopping, and traveling; and 
severe effects on exercise, sports and recreation.

The diagnosis for the right knee was arthritis with PFS and 
associated pain.  This condition had significant effects on 
employment due to weakness or fatigue, decreased mobility, 
difficulty lifting and carrying, and decreased strength of 
the lower extremity.  His right knee disability had moderate 
effects on dressing, driving, chores, shopping, and 
traveling; and severe effects on exercise, sports and 
recreation.

During an October 2009 VA peripheral nerves examination, the 
Veteran complained of pain down both arms with stinging in 
the left biceps and the right hand.  He reported that he 
misses keys when typing and drops things from both hands.  He 
denied flare-ups of his peripheral neuropathy.  A cervical 
magnetic resonance imaging (MRI) revealed moderate to 
considerable C6 and C7 degenerative disc space narrowing with 
posterior osteophyte formation and degenerative narrow 
changes.  The impression was degenerative disc change at C6 
and C7.  The Veteran claimed was no longer unemployed as he 
was unable to perform his job due to anxiety attacks and neck 
problems.

During the January 2010 Board hearing, the Veteran testified, 
with regard to an earlier effective date for a 20 percent 
rating for cervical disc disease, that he was having neck 
problems when he got out of service, that the same symptoms 
were present back in 1995, and that his initial service 
connection claim filed in 1996 encompassed his neck, so an 
earlier effective date is warranted.  He indicated that 
treatment for his neck and back pain has just been with anti-
inflammatories, some narcotic pain medication as needed, and 
seven acupuncture treatments mostly for his low back within 
the last year.  The Veteran stated that he was unable to 
shovel snow this past winter because shoveling aggravates his 
neck and low back.  He stated that his neck symptoms were 
becoming more frequent, indicating that flare-ups can last 
from 10 minutes up to 3 days in bed.  When the neck pain and 
spasms are severe he takes to bed, with the shortest period 
being 1/2 day and longest being 3 days in bed.  He also has 
difficulty getting out of his car due to his neck and back 
pain.  The Veteran was told that he would not be a candidate 
for surgery until he started showing signs of incontinence or 
paralysis.  He wore a knee brace because of instability and 
wanted a rating for instability.  The Veteran complained that 
his right knee was more painful after prolonged standing, 
walking, running or squatting.  He indicated that he used his 
hand to support the top of his knee when climbing stairs.  
Because his knee gives out, he can no longer hunt or do 
sports and he cannot sit in the same position for a prolonged 
period.  The Veteran also complained of pain, leg spasms at 
night, morning stiffness, and his knee locking up every 6 or 
7 months and also giving way.  He indicated that his knee 
collapses even with normal walking.  The Veteran uses only a 
knee brace, and no other assistive device such as a cane.  He 
added that he had been diagnosed with arthritis in his right 
knee.  The Veteran testified that his practitioner did not 
believe that sciatica was present but he complained of 
numbness going down both legs, especially the back of the 
thigh.  He stated that he was forced to leave a position in 
the automotive department for a different position in the 
hardware department for two years that was less physically 
demanding.  Then, he was switched back to the automotive 
department to take orders and process them on the computer 
for technicians to take care of.  He indicated that he has 
back problems with standing and walking.

II. Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2009).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more nearly approximates 
the criteria for the higher rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the 
question for consideration is the propriety of the initial 
rating assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection to consider 
the appropriateness of "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson, 12 Vet. App. at 
126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

Pursuant to Diagnostic Code 5010, arthritis due to trauma 
substantiated by x-ray findings is to be rated as 
degenerative arthritis.

Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the disability is to be 
rated as follows: with x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with x- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  38 C.F.R. § 4.71a.

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  Regulations provide 
that when a disability not specifically provided for in the 
rating schedule is encountered, it will be rated under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2009).

The Board also points out that when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which a claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the diagnostic codes predicated on limitation of motion 
(see Johnson v. Brown, 
9 Vet. App. 7 (1996)).

A.  Right Knee

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II (2009). 

Under Diagnostic Code 5256, pertaining to ankylosis of the 
knee, a 30 percent rating is assigned for favorable angle in 
full extension, or in slight flexion between 0 and 10 
degrees; a 40 percent rating is assigned for ankylosis of the 
knee in flexion between 10 and 20 degrees; a 50 percent 
rating is provided for ankylosis of the knee in flexion 
between 20 and 45 degrees; and a maximum 60 percent rating is 
assigned for extremely unfavorable ankylosis of the knee in 
flexion at an angle of 45 degrees or more.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5256.

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated a 
maximum 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003/5010 and 5257, respectively.  
VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 
9-98, 63 Fed. Reg. 56,703 (1998), the VA General Counsel 
further explained that, to warrant a separate rating, the 
limitation of motion need not be compensable under Diagnostic 
Code 5260 or 5261; rather, such limited motion must at least 
meet the criteria for a zero (0) percent rating.  More 
recently, the VA General Counsel held that a separate rating 
could also be provided for limitation of knee extension and 
flexion of the same knee joint.  VAOPGCPREC 9-2004; 69 Fed. 
Reg. 59,990 (2004).

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 60 degrees 
is rated noncompensably (0 percent) disabling; flexion of the 
leg limited to 45 degrees is rated 10 percent disabling; 
flexion of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated a maximum 30 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 
degrees is rated noncompensably (0 percent) disabling; 
extension of the leg limited to 10 degrees is rated 10 
percent disabling; extension of the leg limited to 15 degrees 
is rated 20 percent disabling; extension of the leg limited 
to 20 degrees is rated 30 percent disabling; extension of the 
leg limited to 30 degrees is rated 40 percent disabling; and 
extension of the leg limited to 45 degrees is rated a maximum 
50 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

Under Diagnostic Code 5262, pertaining to impairment of the 
tibia and fibula, malunion with slight knee or ankle 
disability warrants a 10 percent rating; malunion with 
moderate knee or ankle disability warrants a 20 percent 
rating; malunion with marked knee or ankle disability 
warrants a 30 percent rating; and nonunion of the tibia and 
fibula, with loose motion, requiring brace warrants a maximum 
40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Since July 8, 2003, the Veteran's right knee has been rated 
as 10 percent disabling as analogous to tenosynovitis, under 
Diagnostic Codes 5260-5024, which is rated on limitation of 
motion of affected parts, as degenerative arthritis.  The 
Board notes that the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  Here, in the absence of ankylosis of 
the left knee and malunion of the tibia and the fibula and 
given that the Veteran was diagnosed with PFS initially and 
subsequently was diagnosed with DJD in November 1, 2005 VA x-
rays, the Board finds that ratings under Diagnostic Codes 
5003-5257/5260, pertaining to degenerative arthritis and 
instability, now are the most appropriate diagnostic codes 
for the Veteran's right knee disability.  

Based on the evidence of record, the Board concludes that the 
preponderance of the evidence is against a rating in excess 
of 10 percent for loss of range of motion due to PFS of the 
right knee, since July 8, 2003.  The Board also concludes 
that, from November 1, 2005, a separate 10 percent rating for 
instability due to degenerative arthritis of the right knee 
is warranted. 

1. PFS

As noted above, November 1, 2005 VA x-rays revealed early DJD 
of the right knee.  During the entire period in issue, the 
Veteran's right knee disability has been manifested by no 
less than 0 degrees of limitation in extension and no less 
than 90 degrees of limitation in flexion with pain on 
movement.  Even with consideration of the DeLuca criteria, 
such symptomatology (weakness and pain) warrants no more than 
a 10 percent rating as extension and flexion have not been 
shown to be limited to 5 or 60 degrees, respectively.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261; DeLuca, 
supra.

During this time period, the Veteran reported that his PFS of 
the right knee has been manifested by arthritis, pain, giving 
way from time to time, and some weakness, stiffness and 
swelling.  Generally, on VA examination with repetitive 
motion, there was no decrease in range of motion beyond 90 
degrees of flexion due to incoordination or weakened 
movement.  There were no DeLuca issues except for pain and a 
feeling of weakness.  Thus, even with consideration of the 
DeLuca criteria, such symptomatology warrants no more than 
the assignment of a 10 percent rating for PFS of the right 
knee with arthritis, as extension and flexion have not been 
shown to be limited to 5 or 60 degrees, respectively.  38 
C.F.R. § 4.71a, Diagnostic Code 5003; 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  

2.  Instability

With regard to instability, the Board notes that generally VA 
examinations and physiatry consults showed no gross 
instability.  During an August 2003 VA examination, the 
Veteran complained of instability three or four times a 
month.  On examination, he had crepitus with flexion; 
however, ligaments were stable.  Subsequently, he was issued 
a knee brace.  And, although the Veteran has complained of a 
give way feeling at times since August 2003, no instability 
or laxity has been shown on examination.  At a July 2006 VA 
physiatry follow-up, the Veteran had not fallen since the 
last visit and he was wearing his right knee brace more 
often.  Subsequent VA physiatry visits also reflected that 
the Veteran had not fallen since the time of the previous 
follow-up.  In December 2008, a VA nurse practitioner noted 
that the Veteran had not noticed a recent significant change 
in mobility, balance, strength, or ability to care for 
himself and had not had problems with falls in the past 
twelve months.  On balance and resolving all doubt in the 
Veteran's favor, the Board concludes that a separate 10 
percent rating for instability of the right knee is 
warranted.  In the absence of moderate recurrent subluxation 
or lateral instability of the knee, since July 8, 2003, the 
Board finds that a 20 percent rating for instability for the 
Veteran's right knee disability is not warranted.

Based on the above, since July 8, 2003, the Board finds that 
under the holding in Hart for the assignment of separate 10 
percent ratings for limitation of motion due to pain and for 
instability due to x-ray evidence of arthritis are warranted.

B.  Spine Ratings

Effective September 23, 2002, VA revised the criteria for 
rating IVDS.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective 
September 26, 2003, VA revised the criteria for rating 
general diseases and injuries of the spine.  68 Fed. Reg. 
51,454 (Aug. 27, 2003).  At that time, VA also reiterated the 
changes to Diagnostic Code 5293 (now classified as Diagnostic 
Code 5243) for IVDS.

For VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 
degrees, left and right lateral flexion are 0 to 45 degrees, 
and left and right lateral rotation are 0 to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees.  The combined ROM refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined ROM of the cervical spine is 340 degrees and 
of the thoracolumbar spine is 240 degrees.  Note 2, General 
Rating Formula for Disease and Injuries of the Spine.  38 
C.F.R. § 4.71a, Plate V (2009).

In this case, the VA has considered the claims under the 
revised criteria only, and has given the Veteran notice of 
these criteria in the SOC and the SSOCs.  Hence, there is no 
due process bar to the Board also considering the claims in 
light of the revised applicable rating criteria.

Effective September 23, 2002, IVDS (rated under Diagnostic 
Code 5293) was to be evaluated by one of two alternative 
methods: on the basis of total duration of incapacitating 
episodes over the previous 12 months, or, alternatively, by 
combining under 38 C.F.R. § 4.25 separate ratings for its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher rating.  Under Diagnostic Code 5293, a 
20 percent was assigned where incapacitating episodes have a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months; 40 percent was warranted where 
incapacitating episodes have a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 
maximum 60 percent was assigned where incapacitating episodes 
have a total duration of at least 6 weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
September 23, 2002).

For purposes of evaluation under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician, and "chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from IVDS that are present constantly or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) 
(effective September 23, 2002).

Strain and degenerative changes of the lumbar and cervical 
spine are rated under the general rating for diseases and 
injuries of the spine.  Under that formula, the ratings are 
assigned with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.

Under this formula, a 20 percent rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined ROM of the thoracolumbar 
spine not greater than 120 degrees; or, the combined ROM of 
the cervical spine not greater than 170 degrees; or, muscle 
spasms or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour.  A 30 percent rating is 
assigned for forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire cervical 
spine.  A 40 percent rating is assigned for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

1. Cervical Spine

During the pendency of this appeal, the Veteran's cervical 
spine disability has been manifested by degenerative disc and 
joint disease and subjective complaints of pain with no less 
than 13 degrees of extension and no less than 23 degrees of 
flexion and a combined range of motion of the cervical spine 
of less than 170 degrees.  This approximates no more than a 
20 percent rating under the revised criteria.  To warrant a 
higher rating, the evidence would need to show that cervical 
flexion was limited to 15 degrees or less or that there was 
ankylosis, either favorable or unfavorable, of the entire 
cervical, or of the entire, spine.  Similarly, it would not 
warrant an even compensable rating under the revised criteria 
for rating IVDS as the Veteran admits that he has not been 
prescribed bed rest by a physician.  In the absence of 
ankylosis, severe limitation of motion and prescribed bed 
rest, a 30 percent or higher rating under the revised 
criteria are not warranted.  Thus, the preponderance of the 
evidence is against a rating in excess of 20 percent for 
cervical disk disease at any time during the pendency of the 
appeal under the holding in Hart.  

2.  Low Back

Since March 11, 2004, the date of award of service connection 
for a low back condition, this disability has been manifested 
by degenerative disc and joint disease, subjective complaints 
of pain, stiffness and aching, thoracolumbar range of motion 
of no less forward flexion to 35 degrees, extension to 15 
degrees, right rotation to 16 degrees; left rotation to 15 
degrees, right an left lateral flexion to 14 degrees, and a 
combined range of motion of no more than 170 degrees.  This 
approximates no more than a 20 percent rating under the 
revised criteria.  To warrant a higher rating, the evidence 
would need to show that forward flexion of the thoracolumbar 
spine was limited to 30 degrees or less or that there was 
ankylosis, either favorable or unfavorable, of the entire 
thoracolumbar, or of the entire, spine.  Similarly, it would 
not warrant an even compensable rating under the revised 
criteria for rating IVDS as the Veteran admits that he has 
not been prescribed bed rest by a physician.  In the absence 
of ankylosis, severe limitation of motion and prescribed bed 
rest, a 30 percent or higher rating under the revised 
criteria are not warranted.  Thus, the preponderance of the 
evidence is against a rating in excess of 20 percent for a 
low back condition at any time during the pendency of the 
appeal under the holdings in Fenderson and Hart.  

III. Other Considerations

Also considered by the Board is whether the Veteran's right 
knee and cervical and lumbar spine disabilities, either alone 
or together, warrant referral for extraschedular 
consideration.  The above determinations are based on 
application of pertinent provisions of the VA's Schedule for 
Rating Disabilities.  There is no showing that the Veteran's 
right knee and cervical and lumbar spine disabilities reflect 
so exceptional or unusual a disability picture as to warrant 
the assignment of an evaluation higher than the two separate 
10 percent ratings already assigned for instability and PFS 
of the right knee and the two separate 20 percent ratings 
already assigned for the cervical and lumbar spine 
disabilities on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  There is no indication that any of these 
disabilities, either alone or together, results in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations) for the period under 
consideration.  Although the Veteran reported at various VA 
examinations that he had lost days from work, this issue is 
the subject of the remand below.  Otherwise the Veteran has 
been able to perform his job duties with occasional use of a 
knee brace, during the periods on appeal.  Such accommodation 
is clearly contemplated by the two 10 percent ratings 
assigned for the right knee.  He has never been incapacitated 
or hospitalized because of his right knee and cervical and 
lumbar spine disabilities, so as to otherwise render 
impractical the application of the regular schedular 
standards.  Accordingly, referral for extraschedular 
consideration is not warranted at this time, as the current 
symptoms are contemplated by the schedular ratings already 
assigned.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In 
the absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

IV. Earlier Effective Date

The date of receipt of the claim is the date on which a 
claim, information, or evidence is received by VA.  38 C.F.R. 
§ 3.1(r) (2009).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p), 
3.155 (2009).  The regulations which govern informal claims, 
38 C.F.R. § 3.155, provides as follows: "(a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim.  
Such informal claim must identify the benefit sought."  Id.

Further, under 38 C.F.R. § 3.157(b)(1) (2009), an informal 
claim may consist of a VA report of examination or 
hospitalization.  Under this regulatory provision, the date 
of outpatient or hospital examination or date of admission to 
a VA or uniformed services hospital will be accepted as the 
date of receipt of a claim when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  Id.

Except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation shall 
not be earlier than the date of receipt of the application 
thereof.  38 U.S.C.A. § 5110(a).  The effective date of an 
award based on a claim for an increase in disability 
compensation is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1).  An exception to that rule applies, however, 
under circumstances where the evidence demonstrates that a 
factually ascertainable increase occurred within the one-year 
period preceding the date of receipt of the claim for 
increased compensation.  In that regard, the law provides 
that the effective date of an award of increased disability 
compensation "shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred," if the claim is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2).

Contrary to the Veteran's assertions, the Board observes that 
the Veteran's original claim for service connection for a 
neck disorder was received by the RO on July 8, 2003.  In a 
March 2004 rating decision, the RO granted service connection 
for a neck condition and assigned an initial 10 percent 
rating, effective July 8, 2003.  The Veteran did not appeal 
the initial disability rating assigned.  Therefore, this 
rating decision with regard to the initial 10 percent 
disability rating assigned became final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  Even though 
the Veteran did perfect an appeal with regard to the 
effective date assigned for the award of service connection, 
in a November 2007 decision, the Board denied the Veteran's 
claim for an effective date back to the date of separation 
from service in 1995, and found that the correct effective 
date was July 8, 2003, the date of receipt of the Veteran's 
original claim for service connection for a neck condition.  
As the Veteran did not appeal the Board's decision to the 
Court, this decision became final upon issuance.  See 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).  
Hence, an earlier effective date for a 20 percent rating 
based on the filing of his original claim in July 2003 is not 
warranted.  Thus, any later award of increased compensation 
must be based upon a new claim and, if granted, the effective 
date of the increase may not be based solely upon the 
evidence considered in the prior final decisions.  Hazen v. 
Gober, 10 Vet. App. 511, 520-21 (1997).

The information of record reflects that the date of receipt 
of the Veteran's claim for an increased rating for his neck 
condition was on September 15, 2005.  That is the date that 
the RO received the Veteran's statement in writing that he 
wanted an increased rating for his neck condition.  There is 
nothing in the claims file prior to that date that can be 
construed as an informal claim for an increased rating for 
the Veteran's service-connected cervical spine disability.  
The clinical findings in the August 2003 VA examination only 
warranted a 10 percent rating based on the schedular 
criteria.  Even though a November 1, 2005 MRI showed the 
presence of cervical disk disease, the first record to 
reflect that a higher, 20 percent, rating was warranted for 
the Veteran's cervical spine disability was not until the 
August 2006 VA examination report.  Then, ROM of the cervical 
spine was: forward flexion to 30 degrees with a pain level of 
1; extension to 50 degrees with a pain level of 4 to 5; right 
lateral bending to 35 degrees with a pain level of 1 to 3; 
left lateral bending to 30 degrees with and pain of 3 to 4; 
right rotation to 70 degrees; and left rotation to 60 degrees 
with a pain level of 1.  Minimal repetitive ROM did increase 
the pain.  There was no increased weakness, decreased 
endurance, incoordination or change in degrees of ROM with 
repetitive motion.  No muscle spasms or tenderness with 
palpation in the cervical area were noted on examination.

Thus, the above evidence clearly does not reflect 
symptomatology that would warrant a 20 percent rating for 
cervical disk disease prior to September 15, 2005.  
Accordingly, the Board concludes that an effective date 
earlier than September 15, 2005, the date of receipt of the 
Veteran's increased rating claim, for a 20 percent schedular 
rating for cervical disk disease is not warranted.


ORDER

From July 8, 2003, a separate rating for instability of the 
right knee is granted, subject to the provisions governing 
the award of monetary benefits.

A rating in excess of 10 percent for PFS of the right knee is 
denied.

An effective date prior to September 15, 2005, for a 20 
percent rating for cervical disk disease, is denied.

From September 15, 2005, a rating in excess of 20 percent for 
cervical disk disease is denied.

An initial rating in excess of 20 percent for a low back 
condition is denied.


REMAND

In January 2010, the Veteran had filed a timely NOD with 
respect to the November 2009 rating decision, denying his 
TDIU claim.  As such, he must be furnished an SOC that 
addresses his TDIU claim.  See 38 C.F.R. § 19.29 (2009); 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, 
there is no indication that an SOC with respect to this issue 
has ever been issued.  Consequently, this matter must be 
remanded for the issuance of an SOC.  The Board emphasizes, 
however, that to obtain appellate review of an issue not 
currently in appellate status, a perfected appeal must be 
filed.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 20.200, 20.201, 20.202 (2009). 

Accordingly, the case is REMANDED for the following action:

Furnish to the Veteran and his 
representative an SOC on the issue of 
entitlement to a TDIU, along with a VA 
Form 9, and afford them the appropriate 
opportunity to submit a substantive 
appeal perfecting an appeal on that 
issue.  

The Veteran and his representative are 
hereby reminded that to obtain appellate 
review of entitlement to a TDIU, a timely 
appeal must be perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_______________________________          
______________________________
       DEBORAH W. SINGLETON		   STEPHEN L. WILKINS
            Veterans Law Judge, 		      Veterans Law 
Judge,
        Board of Veterans' Appeals		  Board of Veterans' 
Appeals




____________________________________
CHERYL MASON
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


